IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 JOEL CHRISTOPHER HOLMES,                     No. 79285-7-1

                           Appellant,         DIVISION ONE

               V.
                                              UNPUBLISHED OPINION
 CITY OF SEATTLE HUMAN RIGHTS
 COMMISSION,

                            Respondent.       FILED: November 12, 2019


       CHUN, J. — Joel Holmes filed a charge with the Seattle Office of Civil

Rights(SOCR), alleging discrimination in violation of Seattle's Public

Accommodations Ordinance. The SOCR found no reasonable cause. The

Seattle Human Rights Commission (SHRC)denied Holmes's appeal of the

SOCR decision. Holmes then sought judicial review in superior court by filing an

administrative appeal. Determining the Administrative Procedure Act(APA)does

not govern the SHRC,the superior court dismissed Holmes's action for lack of

subject matter jurisdiction. Holmes appealed the superior court's ruling. This

court asked the parties to address the appealability of the superior court's

decision as well as the merits of the appeal. We determine Holmes may appeal

the decision as of right, but conclude the superior court properly dismissed the

action. Accordingly, we affirm.
No. 79285-7-1/2


                                I. BACKGROUND

   A. SOCR Investigation

       Holmes filed a charge with the SOCR on August 29, 2017. He alleged

that Washington Holdings LLC and Union Square Liability Company

discriminated against him on the basis of race when a security guard asked him

to leave the lobby of the One Union Square building. Holmes argued that this

violated Seattle Municipal Code(SMC) 14.06, which prohibits unfair public

accommodations practices.

      The SOCR conducted an investigation into Holmes's charge. On

February 28, 2018, the SOCR issued its Findings of Fact and Determination.

The SOCR determined no reasonable cause existed to believe that SMC 14.06

had been violated.

   B. SHRC Proceedings

      Holmes appealed the SOCR's finding of no reasonable cause to the

SHRC on March 15, 2018. The SHRC considered whether the SOCR conducted

an adequate investigation and whether a preponderance of the evidence

supported the SOCR Findings. Determining both in the affirmative, the SHRC

denied Holmes's appeal on July 2, 2018.

   C. Superior Court Proceedings

      On July 19, 2018, Holmes sought judicial review of the SHRC Order at

King County Superior Court by filing an administrative appeal.

      SHRC moved to dismiss the appeal for lack of subject matter jurisdiction

on August 28, 2018. SHRC asserted that SMC 3.02 (Administrative Code)


                                       2
No. 79285-7-1/3


governs the SHRC and that Holmes could not pursue an administrative appeal

under the APA or RCW 49.60 (Washington Law Against Discrimination) because

the SHRC is not a state agency or commission. Additionally, SHRC argued that

Holmes had not filed a petition for a writ of review under RCW 7.16 (Certiorari,

Mandamus, and Prohibition under Special Proceedings and Actions), and that

the trial court could not issue one even if he had because he could pursue other

remedies—namely, through a private right of action under SMC 14.06.040(A).

       Holmes, representing himself, filed a memorandum in response on

October 16, 2018. Holmes claimed that defects in the form of an appeal do not

affect the court's subject matter jurisdiction.

       On October 26, 2018, the trial court granted the SHRC's motion and

dismissed Holmes's case for lack of subject matter jurisdiction. The court

determined "that it did not have jurisdiction over the[SHRC] because the SHRC

is not an 'agency' for the purpose of an administrative appeal."

   D. Court of Appeals Proceedings

       On November 21, 2018, Holmes appealed the trial court's order granting

respondent's motion to dismiss.

       On December 12, 2018, this court sent a letter to the parties stating, "It

appears that the order appealed from is not reviewable as of right pursuant to

RAP 2.2(a)." The court set a hearing for January 4, 2019, and told the parties

that they should address the issue in writing prior to the hearing. The parties'

initial responses relied on the same arguments they raised at the superior court.




                                          3
No. 79285-7-1/4


         On January 4, 2019, following the hearing, a commissioner of this court

entered a notation ruling directing the SHRC to "file supplemental briefing

addressing the applicability, if any, of SMC 14.06.120(D), as well as what, if any,

procedures exist for a party to seek review of a decision of the [SHRC]."

         The SHRC filed supplemental briefing on January 17, 2019. The SHRC

noted that while SMC 14.06.120(D) does not apply because it concerns the

appeal process for charges where the SOCR found reasonable cause of

discrimination, SMC 14.06.090 applies because it addresses the procedure after

the SHRC affirmed a no reasonable cause determination. The SHRC

acknowledged that its previous argument that Holmes could not seek a writ of

review under RCW 7.16 was incorrect because it rendered provisions of

SMC 14.06 inconsistent with each other and rendered the appeal right of

SMC 14.06.090 superfluous. Still, the SHRC asserted that the superior court

order is not reviewable as of right, because while Holmes could obtain a writ

under RCW 7.16, review would be discretionary.

         On April 2, 2019, a commissioner referred the issue of appealability to a

panel:
         Neither party has cited authority addressing the issue of appealability
         in a situation comparable to this one. Accordingly, the issue of
         appealability is referred to a panel of judges for consideration based
         on the existing briefing, along with whether review is warranted under
         RAP 2.3(b) or (d) and the merits if the panel deems it appropriate.

         On October 16, 2019, we asked the parties to file supplemental briefs

addressing the merits of the appeal—i.e.,"whether the superior court erred by

dismissing Holmes's action for lack of jurisdiction."



                                           4
No. 79285-7-1/5


                                     II. ANALYSIS

   A. Appealability

       The threshold issue before us regards whether Holmes may appeal the

superior court order as of right.

       RAP 2.2 lists the various superior court decisions that a party may appeal

as of right. Under RAP 2.2(a)(1), a party may appeal a final judgment. "A final

judgment is an order that adjudicat[es] all the claims, counts, rights, and liabilities

of all the parties." Rose v. Fritz, 104 Wn. App. 116, 120, 15 P.3d 1062(2001)

(internal quotation marks and citation omitted). Where an appeal is filed under

the APA,"[a]n aggrieved party may secure appellate review of any final judgment

of the superior court under this chapter by the supreme court or court of appeals.

The review shall be secured in the manner provided by law for review of superior

court decisions in other civil cases." RCW 34.05.526.

       Here, the superior court dismissed Holmes's action with prejudice, thereby

adjudicating all the claims, counts, rights, and liabilities of all the parties.

Because appeals from final judgments in APA actions are treated as any other

appeal of a superior court final judgment, the superior court's decision dismissing

Holmes's action constitutes a final order that he may appeal as a matter of right.

   B. Merits of Dismissal

       We next consider whether the superior court properly dismissed Holmes's

action for lack of subject matter jurisdiction. Because Holmes sought judicial

review under the APA, we determine the court properly dismissed the appeal.




                                            5
 No. 79285-7-1/6


         We review de novo a trial court's ruling on subject matter jurisdiction.

 Banowskv v. Backstrom, 193 Wn.2d 724, 731, 445 P.3d 543(2019).

         Under the APA,"[a] person has standing to obtain judicial review of

agency action if that person is aggrieved or adversely affected by the agency

action." RCW 34.05.530. The APA defines "agency," as "any state board,

commission, department, institution of higher education, or officer, authorized by

law to make rules or to conduct adjudicative proceedings, except those in the

legislative or judicial branches." RCW 34.05.010(2). "The legislature did not

intend this definition to include local agencies. .. that are not concerned with

statewide programs or that are not a part of a statewide system." Riggins v.

Housing Authority of Seattle, 87 Wn.2d 97, 101, 549 P.2d 480 (1976). The

SHRC constitutes a local agency. Seattle Newspaper-Web Pressmen's Union

Local No. 26 v. Seattle, 24 Wn. App. 462, 467, 604 P.2d 170 (1979).

        Holmes sought judicial reviews in superior court under the APA. But

because the SHRC is a local agency, the APA does not govern it.1 Accordingly,




          1 We note that Holmes could have pursued an appeal of the SHRC decision to the
superior court by filing a writ of review. Under SMC 14.06.090,"Any party aggrieved by the final
dismissal may appeal the order on the record to an appropriate court." Although SMC 14.06.090
enables an appeal of a final dismissal, the Ordinance does not provide a procedure for doing so.
See SMC 14.06. The Administrative Code that governs agencies of the City of Seattle
(SMC 3.02) also does not provide any guidance. When a party does not have an adequate
remedy of law to obtain review of a decision, they may seek a writ of review pursuant to
RCW 7.16, which permits courts to grant writs of review when no other adequate remedy at law
exists. See RCW 7.16.040. Accordingly, a party aggrieved by a SHRC decision affirming a
SOCR no reasonable cause determination and dismissing their charge may seek review by filing
a writ of review with the superior court. Though the SHRC originally argued that the superior
court could not grant a writ of review under these circumstances, it concedes on appeal that such
a writ is available assuming the party meets the criteria.


                                               6
No. 79285-7-1/7


we determine the superior court did not err by dismissing Holmes's administrative

appeal for lack of subject matter jurisdiction.2

        Affirmed.




WE CONCUR:




        2 With respect to the appeal's merits, Holmes bases two of his arguments in his
supplemental briefing on his appeal being administrative; these arguments fail because an appeal
of a SHRC decision is not administrative. Additionally, Holmes's argument that the Superior
Court must hear his appeal because he was threatened with jail for his previous attempts to enter
One Union Square lacks merit. Finally, Holmes asserts that a writ cannot constitute the only
means for appealing a SHRC decision because "such 'writs' are limited to 'extreme' cases and
circumstances." This claim also lacks merit.


                                               7